DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 12-14, in the reply filed on 6/2/22 is acknowledged.  The traversal is on the ground(s) that both groups share a technical feature.  This is not found persuasive because this application is a continuation of a PCT application and not a PCT application itself.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/22.
Accordingly, claims 1-5 and 12-14 are under current examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/344087, filed on 4/23/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020; 8/25/2021; 10/14/2021; and 2/7/2022 have been considered by the examiner inasmuch as the listed documents have been submitted into the file wrapper in English.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR101682123B1 (hereafter, “Cho”) in view of WO2005/047304 (hereafter, “Krasutsky”) and US 2012/0315315 A1 (hereafter, “Neubourg”).
	The claims are drawn to a composition comprising (a) 74.8-99 wt% of birch sap, and (b) an amount of birch bark extract that provides betulin in an amount of 0.5 ppm to 5 wt% of the composition, wherein the composition does not comprise water added as a separate component, as further specified in the claims.
Cho teaches cosmetic compositions comprising birch sap and herbal extracts for the purpose of skin whitening and improvement of skin barrier function; the composition desirably removes free radicals, moisturizes skin, prevents aging, improves the health of the skin, alleviates dry skin, and improves skin barrier states (see abstract, in particular).  The formulation comprises 10-95 parts by weight of birch sap to which additional extracts are added (see Cho claim 4; see also page 2, full paragraph 15 of translation and additional teachings throughout the Cho reference); this amount overlaps with the range of 74.8-99% birch sap as recited in claims 1 and 3.  It is noted that this component is used instead of purified water (see last sentence, page 3/11 of translation), and Cho’s examples refer to an aqueous phase but no added water, thereby meeting the limitation claimed.  Further regarding claim 2, Cho’s examples do not include a chelating agent.
Cho does not specify the betulin content of birch bark extract or suggest separate inclusion of birch sap and an extract which is necessarily birch bark extract.  Krasutsky  and Neubourg cure this deficiency.  
Krasutsky teaches the state of the art for obtaining natural products including betulin from a plant extract including birch bark extract (see abstract, in particular).  Krausutsky teaches betulin obtained in a purity of 98% (Example 7) and further specifies a general impurity level of 0.1% (see page 45, lines 1-2).  Krasutsky generally is directed to a betulin purity of at least 95% by weight (see Krasutsky claim 4).  Krasutsky’s betulin purity in a birch bark extract are considered to meet the range of purity recited in claim 5.
Both Cho and Krasutsky are directed to birch bark extract materials and methods of obtaining compositions comprising them.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to use betulin which is the birch bark extract having the purity specified by Krasutsky in addition to birch bark sap component disclosed in Cho, with a reasonable expectation of success.  One would have been motivated to do so to achieve good purity per Krasutsky’s teachings and therefore good control over the amount of betulin included in the product of Cho.  To do so would have constituted the addition of known components reasonably expected to retain their known beneficial results in a combination.
The teachings of Cho and Krasutsky have been delineated above.  Neither of these necessarily teaches the amount of birch bark extract or betulin in a total formulation for skincare application.
Neubourg cures this deficiency.  Neubourg teaches topical formulations comprising at least one triterpenoid and benefit agents for the skin.  The triterpenoid may be betulin (see abstract, in particular; see also [0021] and [0214]).  The formulations help maintain the skin barrier from moisture loss (see [0142]).  Betulin is recommended to be included in an amount of at least 0.05 weight percent and more particularly at least 0.2 weight percent (see [0241]).
Cho and Neubourg are both directed to methods of caring for the skin by application of a topical formulation comprising, respectively, a betulin or betulin-containing component; Krasutsky establishes that betulin is extracted or otherwise acquired from a birch extract.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize betulin in a product in an amount recommended by Neubourg in the similar formulations of Cho and Krasutsky, with a reasonable expectation of success.  One would have been motivated to do so based on expected additive benefits of birch sap and birch bark extract based on the similar formulations of Cho, Krasutsky, and Neubourg and further would have been motivated to do so based on Neubourg’s teaching of betulin of the same or similar purity in a moisturizing method and/or skin repairing product.  Moreover, one would have been motivated to perform routine optimixation procedures with regard to the amounts of components in a transdermal formulation in order to maximize benefits and minimize harms and/or expense as is routine in the art.  
To clarify the examiner’s position, Krasutsky is relied upon for teaching a betulin purity wherein any component within Krasutsky’s “betulin” agent that is not betulin itself is considered in combination with betulin itself to be “birch bark extract” (limitation of claim 5).  Neubourg teaches a recommended amount of betulin wherein Neubourg’s betulin is also not 100% pure and therefore teaches a range of birch bark extract overlappign the ranges recited in claims 1(B) and claim 4.  Moreover, regarding these near and overlapping ranges and near and overlapping components (impure “betulin” is considered to meet “birch bark extract” as claimed), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The limitations of claims 12-14 have been addressed above in regard to claims 1-5.

Conclusion
No claim is allowed.  Prosecution in parent application No. 16/344,087 is being monitered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617